DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 7/27/2020 has been considered by the Examiner.
Drawings
The drawings are objected to because descriptive legends are required for the box elements – 3 and 7 – in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-8, 10-12, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
 Claim 3 recites the broad recitation “…the seed laser intensity
profile is in the shape of a bell curve…”, and the claim also recites “… in particular Gaussian…”  which is the narrower statement of the range/limitation. 
Claim 6 recites the broad recitation “…the input intensity profile is embodied substantially in a rectangular fashion…”, and the claim also recites “…in particular as a super-gaussian profile or a top-hat profile… ” which is the narrower statement of the range/limitation. 
Claim 7 recites the broad recitation “…the input intensity profile has a continuous edge progression…”, and the claim also recites “…in particular in the manner of edges of a Gaussian curve…” which is the narrower statement of the range/limitation. 
Claim 8 recites the broad recitation “…the input intensity profile maintains the shape of the seed laser intensity profile along a transverse direction of the seed laser radiation…”, and the claim also recites “…in particular along the fast axis…” which is the narrower statement of the range/limitation. 

Claim 11 recites the broad recitation “…the seed laser radiation is radiated into the amplifier medium substantially parallel to a surface normal to a side surface of the amplifier medium…”, and the claim also recites “…in particular parallel to an optical axis of the amplifier…” which is the narrower statement of the range/limitation.
Claim 12 recites the broad recitation “…optical elements…”, and the claim also recites “…in particular lenses, aspheres, acylindrical lenses, diffractive elements, mirrors, total internal
reflection mixing elements and/or apertures…” which is the narrower statement of the range/limitation.
Claim 14 recites the broad recitation “…the output intensity profile of the amplified seed laser radiation is inverse-transformed...”, and the claim also recites “…in particular into an intensity profile that is like the seed laser intensity profile…” which is the narrower statement of the range/limitation.
 
Claims 3, 6-8, 10-12 and 14 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18 recites “…characterized in that the seed laser radiation has a transverse seed laser intensity profile that is transformable [italics added] into a plateau-shaped input intensity profile by a transformer element on the irradiation side…”
The term “transformable’ is not a positive limitation.
It is suggested that the term “transformed” be used.
Claim 14 recites “…intensity profile that is like the seed laser intensity profile…”

It is suggested that this limitation be amended to “…intensity profile that is similar to the seed laser intensity profile…”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 10  and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun (4,698,816).
With respect to claim 1, Chun discloses: A method for amplifying seed laser radiation that is radiated into a laser-active amplifier medium along an irradiation direction [ taught by the method of operation of the laser amplification system shown by figure 8A in that laser oscillator (101) inputs seed light into laser amplifier (108) ], characterized in that the seed laser radiation has a transverse seed laser intensity profile that is transformed into a plateau-shaped input intensity profile by a transformer element on the irradiation side [ taught by column 19, lines 34-42 ].

With respect to claim 18, Chun discloses: An amplifier [ taught by the amplification system of figure 8A ] for amplifying seed laser radiation that is radiated into a laser-active amplifier medium along an irradiation direction [ laser oscillator (101) inputs light to laser amplifier (108) ], characterized in that the seed laser radiation has a transverse seed laser intensity profile that is transformable into a plateau-shaped input intensity profile by a transformer element on the irradiation side [ taught by column 19, lines 34-42 ].

Claims 4 and 5 are anticipated because a transformation from a Gaussian profile to a “flat top” profile creates a non-fundamental mode and reduces the maximum energy peak.
Claim 6 is taught by column 19, line 37.
Claim 7 is taught by figure 8C.
Figure 8A show the laser amplifier (108) having a cuboidal shape, thus anticipating claim 9.
Figure 8A show light being injected normal to the end face of laser amplifier (108) and, as such, being parallel the optical axis, thus anticipating claim 10.
Claim 12 is taught by column 19, lines 57-66.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (4,698,816).
Claim 2 would have been obvious to a skilled artisan because adapting the gain function of the laser amplifier (108) would have been suggested to a skilled artisan by the teaching of column 19, lines 31-42, which state that using a flat top beam intensity profile more efficiently extracts stored energy from an amplifier.
Claim 17 would have been obvious because a person of ordinary skill would have considered the width of the amplifier medium, when optimizing fill factor, as suggested by column 20, lines 48-57.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (4,698,816) in view of Laskin (“mShaper - Refractive Beam Shaping Optics for Advanced Laser Technologies”).
With respect to claim 8, figure 12 of Laskin teaches that maintaining the shape of a seed intensity profile along a transverse axis was a known property of a device converting a Gaussian intensity profile to a “flat top” intensity profile.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (4,698,816) in view of Yin et al (2006/0239304).
With respect to claim 15, figure 1 of Yin et al teach that is was known to provide pumping means (LD1-LD8) to amplifiers operating on an injected oscillator pulse - matching the pumping profile to input intensity would have been obvious when seeking to maximize gain.
With respect to claim 16, figure 1 of Yin et al teaches that a cascade of amplifiers (82, 84, 86 and 88) was a conventional practice used to add gain.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (4,698,816) in view of Kurosawa (2016/0316551).
Claim 11 would have been obvious because figure 2 of Kurosawa establishes that multi-pass amplifiers (351_1) were known for the purpose of amplifying oscillator signals.
Claim 13 would have been obvious because output power in the device of figure 2 depended on input oscillator power and amplifier gain, thus requiring the input intensity of the oscillator to be considered when seeking to prevent damage to the lens (22) and reflector (23).
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

		Other Examiner Cited Prior Art
Chun (WO 8601346 A1) – the WIPO equivalent of USPN 4,698,816.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645